—Appeal from a decision of the *1042Unemployment Insurance Appeal Board, filed January 7, 1992, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant quit his temporary job as a data processing analyst to relocate to the State of Washington in order to take permanent employment as a real estate broker. Before claimant left his employer offered him a permanent position. Claimant declined the offer as he had already made the decision to move to Washington. Claimant quit his job effective December 31, 1990. Upon taking and passing his real estate brokers’ license examination, which was required before he could start his new job, claimant commenced working in Washington on February 6, 1991. Claimant sought unemployment insurance benefits from January 1, 1991 to February 5, 1991. The decision of the Unemployment Insurance Appeal Board that claimant’s relocation to Washington while work was still available constituted a voluntary separation from employment without good cause is supported by substantial evidence and must, therefore, be upheld (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714; Matter of Sillan [French Tel. Cable Co.—Levine], 53 AD2d 719). Finally, the unemployment insurance benefits that claimant received were properly recoverable (see, Labor Law § 597 [4]).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.